DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.    This Office Action is in response to the application filed on 12/08/2020. Claims 1 through 3 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. [10,873,898 B2-hereafter Fujishiro ]
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 have broaden the scope of claim 1 of Fujishiro by eliminating the highlighted limitations or elements of claim 1 of Fujishiro as following:
1. A user equipment for a mobile communication system, the user equipment comprising: 
a receiver configured to receive a first system information block which is broadcast from a cell of a base station and includes information necessary for accessing the cell, 
the receiver further configured to receive a second system information block other than the first system information block from the cell in response to a request transmitted by the user equipment, the request including an identifier indicating a type of the second system information block being requested; 
a controller configured to acquire area information indicating an area where the user equipment can apply the second system information block, the area comprising a plurality of cells including the cell; and 
a transmitter configured to, in response to a determination that the user equipment moves to another cell out of the area, transmit a request signal to the another cell, the request signal including the identifier indicating the type of the second system information block requested by the user equipment from among system information blocks other than the first system information block that are available in the another cell.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2016/0234736 A1) in view of Gulati et al. (US 2015/0195755 A1)

For claims 1-3 Kubota teaches a user equipment (UE) (see Fig. 4 “UE 115-b”) comprising: 
a processor and a memory, the processor configured to receive a first system information block (SIB) that is broadcast from a first cell and includes information necessary for accessing the first cell (see Fig. 15 “UE processor and UE memory” and paragraph 7 “receiving broadcast SIB from a cell and perform initial access procedure to access the network via the cell”), 
receive a second SIB other than the first SIB from the first cell in response to a request transmitted by the user equipment for the second SIB (see paragraph 85 “a service specific system information (second SIB) may be provided as a broadcast or upon receipt of request from a UE”), 
receive and store in the memory area information from the first cell, the area information indicating a predetermined area where the second SIB is applicable, the predetermined area comprising a plurality of cells including the first cell (see paragraph 85 “in an on-demand system, the network broadcast a synchronization signal that indicates to the UEs within a cell or zone coverage area that service-specific system information is available for the UEs to request”, paragraph 87 “receive and store system information” and paragraph 111 “SIB may include information such as: information identifying an access network, cell, or Zone (area); information indicating whether a UE is allowed to (or should) use the access network” and paragraph 108 “plurality of cells with a zone (area)”), 
when the user equipment camps on a second cell, receive information from the second cell indicating an area that the second cell belongs to (see paragraph 119 when camped on a cell, UE may decode at least a portion or each instance of the periodic sync signal transmitted by the cell, to determine whether information included in the SIB has changed”, paragraph 125 “UE camped on a cell”, paragraph 87 “UE has moved into a new zone(area) and UE request an update of system information”, and paragraph 111 “SIB may include information such as: information identifying an access network, cell, or Zone (area); information indicating whether a UE is allowed to (or should) use the access network”), and 
determine whether to transmit a request for the second SIB to the second cell at least based on the stored area information and the information received from the second cell (see Fig. 37 “3705-3720”).
Kubota does not explicitly teach when the user equipment camps on a second cell, receive information from the second cell indicating an area that the second cell belongs to.
However, Gulati teaches (i) the camping of the UE 210 on a cell enables the UE 210 to receive system information from the cell belonging to the PLMN, (ii) when registered and if the UE 210 wishes to establish an RRC connection, the UE 210 can establish the RRC connection by initially accessing the network on a control channel of the cell on which the UE 210 has camped, (iii) if the PLMN receives a call for the registered UE 210, the PLMN knows the registration area of the cell in which the UE 210 is camped, and (iv) it enables the UE 210 to receive cell broadcast messages or services (see Gulati: paragraph 47).
	Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Gulati in the on-demand system information of Kubota in order for a UE to determine via a SIB (broadcast or requested) to which area a cell on which UE is camped on belongs to (see Gulati: paragraph 47).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415